Citation Nr: 0514501	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  00-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to July 30, 1999 for 
the assignment of a 60 percent schedular rating for the 
service-connected bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel






INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1970 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1999 by the VA RO in Phoenix, Arizona, which determined that 
a claim for increased rating for bronchial asthma submitted 
by the veteran in August 1977 was not still open.  The 
veteran entered notice of disagreement with this decision in 
June 2000; the RO issued a statement of the case in June 
2000; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in July 2000.  

In a March 2000 rating decision, the RO granted an increased 
rating of 60 percent for the veteran's service-connected 
bronchial asthma and assigned an effective date of November 
16, 1999 as the date of increased rating.  

In September 2002, the case was remanded to the RO in 
Wichita, Kansas for additional development of the record.  
Before the case was returned to the Board, the RO, in an 
October 2002 rating decision, assigned an effective date of 
July 30, 1999 as the date of increased rating.  The issue 
currently on appeal to the Board is entitlement to an 
effective date prior to July 30, 1999 for the assignment of a 
60 percent schedular rating for service-connected bronchial 
asthma.  The question of whether a claim for increased rating 
for bronchial asthma submitted by the veteran in August 1977 
is still open pertains to a particular theory of earlier 
effective date, so is an ancillary question that is a part of 
the larger claim for an earlier effective date for increased 
(60 percent) rating.   

The case was remanded to the RO again in July 2003, 
specifically for compliance with the duties to notify and 
assist the veteran with the development of his claim, 
pursuant to the Veterans Claims Assistance Act of 2000.  

A duty-to-assist letter was issued in May 2004 and a 
supplemental statement of the case was issued to the veteran 
in January 2005 which continued the determination previously 
entered.  The case was thereafter returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary to decide the earlier effective 
date claim on appeal has been obtained.

2.  The veteran's claim for increased rating for service-
connected bronchial asthma was received at the RO on August 
19, 1977; the veteran notified VA that he was moving to New 
York in early December 1978; by letter dated November 22, 
1978, the RO mailed a letter to the veteran requesting the 
veteran to provide his new address in New York so that a 
physical examination could be scheduled in connection with 
his claim for increased rating; the letter was not returned 
to VA as undeliverable; the veteran did not respond to this 
letter within one year of the November 22, 1978 letter 
request for information. 

3.  In rating decisions dated in June 1986 and September 
1993, the RO effectively denied disability ratings for 
bronchial asthma in excess of 30 percent; the veteran was 
notified of each decision, but did not thereafter enter a 
notice of disagreement with either denial of increased rating 
within one year of notice of either the June 1986 or 
September 1993 rating decision.  

4.  On July 30, 1999, the veteran filed a new claim for an 
increased rating for service-connected bronchial asthma; the 
record is devoid of any statements or medical evidence that 
could act as an earlier informal claim or show an earlier 
entitlement to the 60 percent rating for service-connected 
bronchial asthma within one year of receipt of the increased 
rating claim on July 30, 1999.




CONCLUSIONS OF LAW

1.  The veteran abandoned an August 19, 1977 claim for 
increased rating for service-connected bronchial asthma.  38 
C.F.R. § 3.158 (2004). 

2.  Unappealed rating decision denials of disability ratings 
for bronchial asthma in excess of 30 percent in June 1986 and 
September 1993 became final decisions.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004). 

3.  The requirements for an effective date earlier than July 
30, 1999, for the grant of a 60 percent schedular rating for 
bronchial asthma, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
prior to July 30, 1999, for the grant of a 60 percent 
schedular rating for bronchial asthma because the RO failed 
to adjudicate his August 19, 1977 increased rating claim.  He 
contends that his claim is still "open" and should be 
reviewed to determine whether a rating in excess of 30 
percent is warranted for any period from August 19, 1977 to 
July 30, 1999.  

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to an earlier effective date for the grant of a 60 percent 
rating for the service-connected bronchial asthma, the Board 
finds that compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim(s).  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Pursuant to a June 2003 Board remand, 
the RO sent a letter to the veteran in May 2004 informing him 
that to establish entitlement to an earlier effective date 
for an evaluation, a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, which 
ever is later.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The May 2004 
letter advised the veteran that the RO would make reasonable 
efforts to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The May 2004 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed condition.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2004 letter specifically asked 
the veteran to send evidence in his possession that he 
thought would support his appeal.  The veteran has not 
indicated in any correspondence to the RO that he has any 
pertinent treatment records in his possession.  To the 
contrary, the veteran submitted a written statement in May 
2004 indicating he had no additional evidence to add to the 
record.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

The assignment of effective dates of awards for increased 
rating is governed by 
38 U.S.C.A. § 5110(b)(2) (West 2002), which provides that the 
"effective date of an award of increased compensation shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Otherwise, the 
effective date of an award based on a claim for increase of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor." 
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation provides generally that the effective date for 
increased ratings is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2004).  The regulation also provides that the 
effective date of an award of increased rating for disability 
compensation is the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 C.F.R. 
§ 3.400(o)(2) (2004).

In reviewing the relevant procedural history of this case, 
the Board observes that the veteran has been in receipt of a 
30 percent disability rating for his service-connected 
bronchial asthma since September 1971.  While rating 
decisions in February and May 1974 purported to reduce the 
rating to 10 percent from May 1974, a July 2001 RO rating 
decision determined that those decisions should be revised to 
have the effect as if the 30 percent rating had not been 
reduced.  The effect of the July 2001 determination, 
therefore, was that the 30 percent rating for service-
connected bronchial asthma had never been reduced, but had 
remained in effect since September 1971.  

The next claim for increased rating was received at the RO on 
August 19, 1977.  An address of Hempstead, New York was 
noted.  A statement from the physician at Nassau County 
Medical Center was included.  The veteran notified VA that he 
was moving to New York in early December 1978.  

Also contained in the claims file is an application for 
education or training, received at the RO on May 24, 1978.  
The address shown was in Muskegon, Michigan.  On the 
application, the veteran also reported an address for his 
spouse, N.S., in East Rockaway, New York.  However, the 
record contains a death certificate of N.S., who died in 
March 1977.  The death certificate and cover letter were 
received at the RO in October 1978.  

By letter dated November 22, 1978, the RO mailed a letter to 
the veteran at the Muskegon address,  requesting the veteran 
to provide his new address in New York so that a physical 
examination could be scheduled in connection with his claim 
for increased rating.  The letter was not returned to VA as 
undeliverable, and the veteran did not respond to this letter 
within one year of the November 22, 1978 letter request for 
information.  

A date of last attendance of December 8, 1978 was noted for 
the Muskegon Business College in Muskegon, Michigan.  

In April 1979, the veteran requested to have his claims file 
relocated to the New York RO from the Detroit, Michigan RO.  
Then, in June 1979, the veteran requested to have his claims 
file transferred to the Newark, New Jersey RO from the New 
York RO.  

Further review of the claims file reveals that additional 
correspondence was not received from the veteran in February 
1984, when a check was reported missing.  The address listed 
on that correspondence was Freeport, New York.  

A claim was thereafter received at the Newark, RO in August 
1985.  This claim had a Long Beach, New York address.  

Where evidence requested in connection with a claim for 
increased rating is not furnished within one year after the 
date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  38 C.F.R. § 3.158.  The Board notes the 
veteran's current contention that he never received the 
November 1978 letter from the RO.  In this regard, the 
evidence reflects that the letter was date stamped as mailed 
by the RO on November 22, 1978.  The United States Court of 
Appeals for Veterans Claims has held that "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, 
Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption.  Id.  The 
veteran concedes that he informed VA that he planned to 
relocate to New York in early December 1978, and notes that 
he "didn't expect to be contacted by the VA until after I 
relocated to" New York.  For these reasons, the Board finds 
that the presumption of regularity in mailing notice to the 
veteran is not overcome, and that the veteran abandoned his 
August 19, 1977 claim for increased rating for service-
connected bronchial asthma.  38 C.F.R. § 3.158 (2004).  

The next claim for increased rating for bronchial asthma was 
received at the RO in September 1985.  A June 1986 RO rating 
decision determined that an increased rating was not 
warranted.  The veteran was notified of this decision by 
letter dated July 2, 1986, but did not thereafter enter a 
notice of disagreement with the denial of increased rating 
within one year of notice of the June 1986 rating decision.  
Because the veteran did not enter notice of disagreement with 
the denial of rating increase in excess of 30 percent, the 
denial of increased rating in excess of 30 percent for 
bronchial asthma became a final rating decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  Although the 
June 1986 rating decision purported to deny a rating in 
excess of 10 percent, as indicated above, the effect of the 
July 2001 determination was that the 30 percent rating had 
never been reduced.  While the May 1974 rating decision, and 
subsequent rating decisions such as the June 1986 rating 
decision, were revised to reflect that the purported May 1974 
reduction to 10 percent never occurred, the unappealed aspect 
of the June 1986 rating decision - a rating in excess of 30 
percent - was not revised, but became part of a final rating 
decision.  

The veteran's next claim for increased rating for bronchial 
asthma was received at the RO in February 1992.  A rating 
decision in September 1993 granted a 30 percent rating for 
bronchial asthma, the effect of which, in light of the July 
2001 revision, was to continue a 30 percent rating.  In the 
September 1993 rating decision, by the assignment of a 30 
percent rating, the RO implicitly denied a rating in excess 
of 30 percent.  While the September 1993 rating decision was 
revised to reflect that the purported May 1974 reduction to 
10 percent never occurred, the unappealed aspect of the 
September 1993 rating decision - a rating in excess of 30 
percent - was not revised, but became part of a final rating 
decision.  

The veteran's next claim for increased rating for bronchial 
asthma, in the form of a letter by the veteran dated July 24, 
1999, was received at the RO on July 30, 1999.  In a March 
2000 rating decision, the RO granted an increased rating of 
60 percent for the veteran's service-connected bronchial 
asthma and assigned an effective date of November 16, 1999 as 
the date of increased rating.  In an October 2002 rating 
decision, the RO assigned an effective date of July 30, 1999, 
the date of receipt of claim for increase, as the date of 
increased rating.  The veteran contends that the 60 percent 
rating should be effective prior to July 30, 1999. 

The rating decisions in June 1986 and September 1993 
effectively denied a rating in excess of 30 percent became 
final decisions, and the next claim for increased rating was 
received on July 30, 1999.  The record is devoid of any 
statements or medical evidence that could act as an earlier 
informal claim or show an earlier entitlement to the 60 
percent rating for service connected bronchial asthma within 
one year of receipt of the increased rating claim on July 30, 
1999.
Based on the evidence of record, it is not factually 
ascertainable that an increased rating occurred prior to the 
date of receipt by the RO of the veteran's claim for 
increased rating on July 30, 1999.  The lay and medical 
evidence and hearing testimony for the one year period prior 
to July 30, 1999 did not pertain to the veteran's service-
connected bronchial asthma, so did not demonstrate that 
entitlement to a 60 percent disability rating had arisen.  As 
it is not factually ascertainable that a 60 percent 
disability rating for bronchial asthma arose within one year 
of receipt of the claim for increase on July 30, 1999, the 
effective date is the date of receipt of claim rather than 
the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004). 

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004).  


ORDER

An effective date prior to July 30, 1999 for the assignment 
of a 60 percent schedular rating for the service-connected 
bronchial asthma is not assignable, and the claim is 
therefore denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


